DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3,4,8,9,13,14,18,19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claims 3,8,13,18, there is no passage in the description where the features of current claims 3,8,13,18 have been disclosed in combination with the features of current claims 4,9,14,19 respectively. According to claims 3,8,13,18, the master information block (MIB) indicate one from a plurality of options of the second frequency location of the non-carrier anchor. According to current claims 3,8,13,18, the secondary synchronization signal (SSS) is indicating .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Regarding claim 1, there is no correlation between the step of transmitting one or more synchronization signals --- and the step of transmitting system information block ---.Same rejection is applied to claims 11.
          Regarding claim 16, there is no correlation between the step of receiving one or more synchronization signals --- and the step of receiving system information block ---.Same rejection is applied to claims 117.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6,7,11,12,16,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL “Discussion on NB-IoT multi-carrier operation” by Lenovo.
         Regarding claims 1, 11, the NPL by Lenovo discloses a method, comprising: transmitting one or more synchronization signals using an anchor carrier with a first frequency location (fig. 2; Method 2 on page 2: “The NB-PSS/NB-SSS/NB-PBCH is transmitted in one of the multiple PRBs assigned for NB-IoT within the LTE carrier, as so-called “anchor carrier/PRBs”. The anchor carrier/PRB at a location is aligned to the raster channel”) and transmitting a system information block using a non-anchor carrier with a second frequency location (fig. 2; Method on page 2: “Except the anchor carrier/PRB, additionally carrier/PRBs containing NB-SIBs/NB-PDCCH/NB-PDSCH need not to be on the channel raster”), wherein a master information block is transmitted using the anchor carrier (fig. 2; Method 2 on page 2: The NB-PBCH transmits the MIB, and the NB-PBCH is transmitted in the anchor carrier), and wherein the master information block indicates one from a plurality of options of the second frequency location of the non-anchor carrier (Method 2on page 2: “The carriers /PRBs containing NB-SIBs may be indicated in NB-PBCH ---The transmission frequency-time resource information, MCS, and repetition of NB-SIB1 is configured by MIB”) . The same reasoning as for claims 1, 11 applies to claims 6, 16 since they corresponds to the receiving side.  
          Regarding claims 2,7,12,17, the NPL by Lenovo discloses wherein the one or more synchronization signals include a primary synchronization signal and a secondary synchronization signal (Fig. 2; Method 2 on page 2: “The NB- PSS/NB-SSS/NB-PBCH is transmitted in one of the multiple PRBs assigned for NB-IoT within the LTE carrier, as so-called “anchor carrier/PRBs”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,10,15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the NPL “Discussion on NB-IoT multi-carrier operation” by Lenovo.
         Regarding claims 5,10,15,20, the feature of these claims has already been employed for the same purpose in the NPL by Lenovo (Fig. 2; Method 2 on page 2: “by an PRB offset to the anchor carrier/PRB”). Therefore, it would have been obvious to one skilled in the art to apply it to the indication transmitted in the NB-PBCH of the NPL by Lenovo, thus arriving to the subject matter of claims 5,10,15,20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416